Citation Nr: 1211771	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-35 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for disc bulge of the cervical spine at C5-6 and C6-7 with degenerative disc disease.

2. Entitlement to an initial rating higher than 30 percent for degenerative disc disease of the lumbar spine.

3. Entitlement to service connection for Bell's Palsy.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for gastroesophageal reflux disease (GERD).

6. Entitlement to service connection for right ear hearing loss.  

7. Entitlement to service connection for left ear hearing loss.  

8. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to June 1969, from January 1991 to July 1991, and from December 2002 to December 2004.  The Veteran also served in the Reserves.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA), which addressed issues numbered 1-5 on the title page.  A notice of disagreement was received in December 2006, a statement of the case was issued in October 2008, a supplemental statement of the case was issued in July 2010, and a substantive appeal was received in August 2010.  Although the supplemental statement of the case was dated July 15, 2010 and the substantive appeal was received on August 27, 2010 and is not timely under 38 C.F.R. § 20.302(c); the undersigned Veterans Law Judge applies the holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), and finds that the filing of a timely substantive appeal as to these issues is deemed waived, so that the Board has jurisdiction over them.  The Board notes that the Court reaffirmed in Percy and in Douglas v. Shinseki, 23 Vet. App. 19 (2009), the line of cases which hold that a timely substantive appeal is not necessary to confer jurisdiction on the Board.  If the RO or Board take actions to indicate that an issue is on appeal or the RO fails to close the appeal, thereby indicating to the Veteran that an appeal was perfected, the Board likely has jurisdiction of the issue, regardless of whether there is a substantive appeal.  See, e.g., Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003).  Therefore, the Board finds that the issues numbered 1-5 on the title page are now before the Board.  The Board also notes that the statement of the case in October 2008 shows the Veteran was awarded a 10 percent rating for his cervical spine disability; however, this appears to be a misprint as the rating decision granted the Veteran a 20 percent rating for the cervical spine. 

As for the claims of service connection for right ear hearing loss and left ear hearing loss, a rating decision in October 2008 denied the issues.  A notice of disagreement was received in January 2009, a statement of the case was issued in July 2010, and a substantive appeal was timely received in August 2010.  

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In December 2009, the Veteran raised the issue of a permanent and total disability rating, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims.  Initially, the Board notes that after the issuance of the October 2008 statement of the case and July 2010 supplemental statement of the case, the Veteran submitted additional medical records in November 2011, which are pertinent to the issues on appeal, without a waiver of initial RO consideration of the evidence and the RO did not issue a subsequent supplemental statement of the case.  Additional development also is necessary for other reasons explained below.  

In October 2011, the Veteran testified that two weeks earlier he had an examination of his spine.  He complained of pain, numbness and tingling and incapacitating episodes requiring bedrest.  He stated his doctor told him his disability was increasing in severity.  A private evaluation in September 2011 of the cervical spine and lumbar spine addresses range of motion findings; however it did not address other criteria contained in Diagnostic Codes 8510 and 5243, under which the Veteran's disabilities are rated.  Nor did it adequately address pain, weakness, excess fatigability, incoordination, pain on movement, swelling, atrophy, or function limitation during flare-ups or on repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  As the evidence shows an increase in severity and as the private evaluation is not adequate for rating purposes, the Veteran should be afforded a VA examination to determine the current level of severity of the cervical spine and lumbar spine.  

As for the issue of service connection for hypertension, the Veteran testified that he was diagnosed with hypertension while on active duty during Desert Storm at the Naval Hospital at Camp Pendleton and has been on medication ever since.  The Veteran also testified that he was diagnosed with Bell's Palsy in 1968, during his first period of service, and was in the hospital at Otero Marine Corps Base for two to three days.  He indicated he had another attack of Bell's Palsy between 1994 and 1995 while in the Reserves.  

As for hearing loss, the evidence shows he has hearing loss in the right ear as defined by 38 C.F.R. § 3.385.  The Veteran testified he had acoustic trauma during service.  He also contended that he had a gunshot wound to the right side of his head while in Vietnam, for which he was awarded a Purple Heart, developed acoustic neuroma which ultimately caused hearing loss.  In a statement in June 2008, the Veteran indicated that during service he was an Airborne Radio Operator and was constantly exposed to airplane noise.  His DD 214 from his first period of service from 1966 to 1969 shows his military occupational specialty was 6725 A/B Radio Operator.  

While the Veteran's service treatment records from 1966 to 1969 were requested in February 2006 from the National Personnel Records Center (NPRC), they have not been associated with the claims folder, the NPRC has not confirmed that they are unavailable, and an attempt needs to be made to obtain the records.  

As for GERD, the Veteran testified that he was first diagnosed in early 2000 and clarified that this was not during a period of active duty service.  Further clarification is necessary to determine whether the diagnosis was during a period of active duty for training.  Service treatment records in December 2003, during an active period of service, show the Veteran had GERD.  A VA examination also is necessary to determine the nature and etiology of GERD.

As for the issue of TDIU, in Rice v. Shinseki, 22 Vet. App. 447(2009), the Court found that a claim for TDIU was part of the determination of an underlying increased rating claim.  In October 2011 the Veteran testified that he could not work due to his service-connected cervical spine and lumbar spine disabilities.  

The Veteran's service-connected disabilities are the following: posttraumatic stress disorder (PTSD) rated 30 percent disabling, degenerative disc disease of the lumbar spine rated 20 percent disabling, disc bulge of the cervical spine C5-6 with degenerative disc disease rated 20 percent disabling, and peripheral neuropathy of the left upper extremity associated with the service-connected cervical spine disability rated 20 percent disabling.  The overall combined rating is 70 percent and as the cervical spine and peripheral neuropathy of the left upper extremity result from a common etiology they are considered one disability with a rating, when combined, of 40 percent.  Therefore, the Veteran does meet the percentage criteria laid out in 38 C.F.R. § 4.16(a) for the grant of a TDIU.  Further, the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) indicated that the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Therefore a VA examination is necessary to determine whether the Veteran is unemployable due to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance on the claim for TDIU.  Notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  The letter should also advise the Veteran of the evidence necessary to establish disability ratings and effective dates for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2. Contact the Veteran and ask him to clarify the name of the hospital where he was treated for Bell's Palsy during his first period of service as well as month and year of treatment.  Additionally, ask him to clarify whether in 2000, when he was diagnosed with GERD, he was on active duty for training in the Reserves.  

3. Afterwards, ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting from the NPRC all service treatment records from the Veteran's period of service from April 1966 to June 1969 and from January 1991 to July 1991.  The NPRC should also be requested to search for any separately stored service hospital records pertaining to the Veteran's treatment of Bell's Palsy in the 1960s.  A formal determination, pursuant to 38 C.F.R. § 3.159(c), must be entered if it is determined that the above records do not exist or that efforts to obtain them would be futile.  In the event that it is determined that additional service records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(e), and give him an opportunity to respond. 

4. Afford the Veteran the appropriate VA examination necessary to determine the current severity of the service-connected cervical spine disability, low back disability, and the effect of all his service-connected disabilities on his employability.  

The examiner is asked to describe the following: 

a.  Range of motion of the cervical spine and lumbar spine in degrees to include forward flexion, extension, left and right lateral flexion, left and right lateral rotation, and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.

b.  The examiner should indicate whether there is favorable or unfavorable ankylosis of the cervical spine or thoracolumbar spine, or unfavorable ankylosis of the entire spine.  

c.  The examiner is asked to describe any objective neurological abnormalities, either motor or sensory.  The examiner should report all neurologic impairment resulting from the service-connected cervical spine and lumbar spine.  The examiner should describe whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.

d.  The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the cervical spine disability and low back disability, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

e.  The examiner should generally address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities, which include PTSD, cervical spine disability, lumbar spine disability, and peripheral neuropathy of the left upper extremity.  The relevant evidence in the claims file should be made available to and thoroughly reviewed by the examiner in connection with the examination. 

5. Schedule the Veteran for a VA examination to determine the nature and etiology of GERD.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner is asked to address the following:

What was the degree of GERD, existing at the time of entrance into service in December 2002? 

If the degree of GERD is not ascertainable at entrance into service in December 2002, in addition to the history of a pre-existing GERD problem, what clinical factors during service support a finding that GERD pre-existed service? 

If the history and clinical data support the conclusion that GERD pre-existed service, then was GERD aggravated by service, that is, was there a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress of the condition as contrasted to a temporary worsening of symptoms? 

If the history and clinical data do not support the conclusion that GERD preexisted service, is it at least as likely as not that the current GERD is related to service, including GERD documented in December 2003 in service?  

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered. 

6. The AMC/RO must review any examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures. 

7. After the development has been completed, adjudicate the claims.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



